Citation Nr: 1116318	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2010, the Veteran provided testimony before the undersigned at a Travel Board hearing in Waco, Texas; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to the combination of his service connected PTSD and left knee disabilities.  He has reported that he last worked in 2002.  The Veteran is currently in receipt of a combined 80 percent disability rating (PTSD, 70 percent; residuals of left knee injury with traumatic arthritis and surgical scars, 10 percent; and left knee instability, 10 percent).  

In January 2010, the RO obtained VA psychiatric and general medical examinations of the Veteran, with opinions considering his employability.  Unfortunately, these examinations did not consider the effect of the Veteran's PTSD and left knee disabilities together on his ability to obtain and keep employment.  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although the Veteran has undergone multiple VA examinations to evaluate his service-connected disabilities, a VA medical opinion has not yet been obtained as to whether or not his service- connected disabilities in combination render him unemployable.

In light of the above, the Board finds that the Veteran's claim for a TDIU rating must be remanded for a VA examination.  VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an examination, which includes an opinion as to what, if any, affect the Veteran's service- connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.

The examinations noted above are insufficient upon which to make an appellate determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the Board determines that the medical evidence of record is insufficient or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Veteran has reported that he receives ongoing outpatient treatment at the VAMC Dallas and has been seen for the past three years at the North Texas Veterans Readjustment Center/Dallas Vet Center.  The record contains VAMC Dallas records up to June 2010; more recent records from that facility should be obtained, along with the Vet Center records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all VA or private medical care providers who have treated him for PTSD since 2006.  After securing any necessary releases, obtain any pertinent records which are not duplicates of those in the claims file.  In particular, the RO/AMC should attempt to obtain medical records dated since June 2010 from the Dallas VAMC, and treatment records from the North Texas Veterans Readjustment Center/Dallas Vet Center dated since 2007.

2.  Following the above development, schedule the Veteran for an appropriate VA medical examination (or examinations) to determine the severity of disability caused by his service-connected PTSD; residuals of left knee injury with traumatic arthritis and surgical scars; and left knee instability, and to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner(s) for review prior to the examination(s).  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

The examiner(s) should specifically state whether the Veteran's service-connected disabilities taken together, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the Veteran's claim for entitlement to TDIU.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


